  Case 15-37276      Doc 66     Filed 09/15/20 Entered 09/15/20 12:12:57          Desc Main
                                  Document     Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE:                                      )
                                            )
PHYLLIS A. DESALVO                          )
                                            )       No. 15-37276
                                            )       Chapter 13 (Kane)
                      Debtor                )       Honorable Janet S. Baer
                                            )

                                   NOTICE OF DEFAULT

Notice of default of the May 24, 2019 Agreed Order is hereby given to Phyllis A. DeSalvo and

counsel for Debtor. Pursuant to the Agreed Order, Debtor was to pay $50.00 per month toward

the arrearage on their post-petition assessment account with Creditor Highland Lakes

Condominium Association and remain current on the accruing assessments. The remaining

unpaid balance should have been $151.00 as of September 15, 2020. However, the actual

balance on the post-petition account is $1,359.01. The Debtor has failed to pay the June 2020

through September 2020 Agreed Order payments totaling $200.00, a portion of the May 2020

assessment of $91.13, the June assessment of $322.62, the June special assessment of $72.91, a

portion of the July 2020 special assessment of $52.91, the August 2020 special assessment of

$72.91, the September 2020 assessment of $322.62 along with the September 2020 special

assessment of $72.91. Additionally, and per the May 24, 2019 Agreed Order, Highland Lakes

Condominium Association has incurred $100.00 in attorney’s fees for the issuance of this notice

of default. Therefore, Debtor is in default under the Agreed Order in the amount of $1,308.01.

Please consider this a notice of default pursuant to paragraph 4 of the Agreed Order. Please

forward $1,308.01 by cashier’s check, money order or personal check made payable to Highland

Lakes Condominium Association to Keay & Costello, P.C., 128 South County Farm Road,




                                                1
  Case 15-37276        Doc 66     Filed 09/15/20 Entered 09/15/20 12:12:57         Desc Main
                                    Document     Page 2 of 2



Wheaton, Illinois 60187 no later than October 1, 2020. If the amount of $1,308.01 is not paid by

October 1, 2020 to bring the Agreed Order’s payment plan current, the automatic stay on

collection shall be dissolved pursuant to paragraph 4 of the Agreed Order and Highland Lakes

Condominium Association shall be entitled to pursue any and all remedies available to it for the

collection of the post-petition arrearage.



                                                   HIGHLAND LAKES CONDOMINIUM
                                                   ASSOCIATION


                                             By:       /s/ Amy E. Olson                      .
                                                           Attorney for Creditor
ARDC: 6304972
Amy E. Olson
KEAY & COSTELLO, P.C.
128 South County Farm Road
Wheaton, IL 60187
amy@keaycostello.com
(630) 690-6446




                                               2
